Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

It should be noted that applicant has not separated the response to the 112(a) rejection and the 112(b) rejection. The claims are considered to meet 112(a). It is unclear where applicant is arguing against enablement and where applicant is arguing against indefiniteness. 

Claim 1 recites “matched function ink set”. While it is acknowledged that the specification broadly discloses what is considered a matched function ink set, the claims do not. This phrase requires significant limitations from the specification to be read into the claims. 

Claim 1 further requires that the inks are matched to preclude detrimental interactions. This limitation does not provide a definite limitation on the claims. The specification described a detrimental interaction as being “undesired chemical interactions during deposition, curing, etc.” This limitation is not in the claim and does not place a meaningful limitation on the claim. There is no indication to what is considered an “undesired chemical interaction.” At what point would the detrimental interaction diminish the function of another ink or substrate? This is not clear from the claims or the specification.

On pages 9-10 of the reply, applicant suggests that an entire method must be performed in order to determine a matched ink set, no of which places any meaningful limitations or any limitations on how to determine whether or not an inks and/or substrates are appropriately matched. 

Applicant has not indicated that 112(f) is being invoked and has not clearly used claim language to invoke 112(f). 

On page 11 of the reply the factors to match include: compatibility between a substrate and receptivity of the substrate to the ink. Factors to be considered in compatibility include: conductivity of the substrate; fineness, pitch, density, consistency of the printed ink and printing type. Several levels of compatibility and matching must be used to determine an appropriate matched function ink set. All of these factors must be relied upon for selecting a matched ink set and determining if a detrimental 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721) in view of Haas et al (US 2006/0060576) and Straley (US 2009/0047008).

Kaiserman discloses regarding claims 1, 11-12 and 20, a flexible heater for embedding in a wearable as shown in Figs 1-4, comprising a conformable substrate (See Paragraph [0170]), a printed ink formed on the substrate 56 having a conductive layer 64 (See Paragraph [0075]), with the conductive ink comprising the resistive layer forming heating elements 40a (See Fig 5), and a dielectric layer 48 (See Paragraphs [0051], [0083], [0084]). The ink does not having a detrimental interactions between the layers. Kaiserman fails to disclose the substrate on a ply of a fluid bag and the temperature sensor sensing the temperature of the fluid. Haas discloses a printed ink heating element 12 being disposed on a bag or a beverage carrier which includes a fluid bag. (See Fig 2 and Claim 22) It would have been obvious to adapt Kaiserman to provide the heater being disposed on a fluid bag as Hass shows this is an  

Claims 8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721) in view of Haas et al (US 2006/0060576) and Straley (US 2009/0047008), Hass et al (US 2005/0007406).

. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721) in view of Haas et al (US 2006/0060576), Straley (US 2009/0047008) and White et al (US 2014/0109667).

The teachings of Kaiserman have been discussed above. Kaiserman fails to disclose the capacitive strips for sensing a level of fluid. White discloses a plurality of capacitive strips 902 located in a fluid holding device. (See Paragraph [0124]) It would have been obvious to adapt Kaiserman in view of White to provide the fluid sensing device for determining the fluid level and/or the fluid flow. 

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al (US 2008/0083721) in view of Haas et al (US 2006/0060576) and Straley (US 2009/0047008), Hass et al (US 2005/0007406) and LONGINOTTI-BUITONI (US 2015/0250420).

The teachings of Kaiserman have been discussed above. Kaiserman fails to disclose the mobile app. LONGINOTTI-BUITONI disclose a wearable having a printed conductive ink on the garment. (See .  

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.

On pages 5-6 of the reply, applicant recites the definition and synonyms of the term "detrimental" but fails to point out what is considered "an undesired chemical interaction" or a "detrimental interaction." Any synonym would have the same issue. 

The specification as originally filed to does describe what applicant considers to be a "detrimental interaction." There does not appear to be an example of two inks that would, or would not, result in a detrimental interaction if used. 

A person having ordinary skill in the art would not be able to determine what applicant considers to be detrimental. Would any interference or loss of conduction be detrimental. A small amount of "harmful, deleterious or damaging effect on the desired function would still result in a device which is operable. 

On page 6 of the reply applicant states "a layer on a substrate that does not properly adhere to the substrate when the substrate functions (i.e. when it is flexed or when it "sweats"). None of this is described in the specification as originally filed. Even so, what does applicant consider proper adhesion? The specification does not describe how something is properly adhered to the substrate. What level of moisture would the substrate be able to withstand before it is no longer properly adhered, according to the limitations of the claim? 

On page 6, applicant states "the printing of a layer that damages the substrate and prevents the substrate from performing it's function..." The words damage, damaged or damaging are not recited in the specification as originally filed. Applicant also states "no longer efficiently pass electricity". Again, this is not recited in the specification as originally filed. It is also unclear what applicant considered to be "efficient". The efficiency of a device widely varies based on the application or intended use. Gasoline engines are 35% efficient and are considered to be efficient. Electric motors are considered to be 90% efficient. Would applicant's device still be considered efficient if it passes electricity with a 35% efficiency or would it need to be 90% efficient. Even if this argument is considered, the level of efficiency based on the specification as originally filed is not known. It is also unclear which inks would provide detrimental interactions with each other and/or the substrate. 

The degree of detrimental interaction is relevant as one person may consider an interaction as detrimental while another may not. This degree would also depend on the application or intended use. It is a subjective term. 

A person having ordinary skill in the art would need to experiment with various inks and substrates, measure the efficiency of electricity as well as the adherence to determine if a detrimental interaction has taken place. 

Applicant argues that Kaisermann does not disclose "precludes detrimental interaction". However, the only indication as to whether or not a detrimental interaction could, or could not, occur is given in claims 2-3 and claim 5. Claim 3 states the substrate is a PET film while claim 5 states the ink is silver. As any of the substrates in claim 3 may be selected and any of the inks may be selected, ANY combination of claimed substrates and inks must preclude the detrimental interactions or the dependent claims would not meet the limitations of claim 1. This is the only conclusion as applicant does not state any of the claimed combinations would produce detrimental interactions. 

In other words, a person having ordinary skill in the art must be able to select, at random, one selected from the group consisting of PET, PC, TPU, nylon, glass, fabric, PEN, and ceramic for the substrate and ones selected from the group consisting of silver, carbon, PEDOT:PSS, and CNT for the ink, and be confident that this random selection would preclude any detrimental interactions. Claim 5 is not recited as a plurality of selections. 

Also, as the type of dielectric being used is unknown, the only conclusion to be drawn is the substrates and inks disclosed in claims 3 and 5 could not have detrimental interactions with any type of dielectric. This raises further 112(b) and possibly 112(a) issues. 

Kaisermann discloses a PET substrate and a silver ink. Given the reasoning, the only conclusion a person having ordinary skill in the art could reach, based on the claim limitations and the specification as originally filed, is that the PET substrate and silver ink in Kaisermann would not result in a detrimental interaction. It should be noted the rejection is an obviousness rejection and not an anticipation rejection. 

Applicant states "the Office Action provides no support, other than conclusory statements." However, the office actions uses logical reasoning based on the claim limitations, specifically claims 3 and 5, to draw a conclusion. This is the only way to reject the claim as the limitations of the claims and subjective terms of degree are unable to be determined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


2/16/2021